       Case: 4:21-cv-00027-DMB-JMV Doc #: 3 Filed: 03/04/21 1 of 1 PageID #: 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CARL MCMILLIAN                                                                         PETITIONER

v.                                                                     No. 4:21-CV-00027-DMB-JMV

UNITED STATES OF AMERICA                                                             RESPONDENT


                                               ORDER

        Carl McMillian has submitted a document that the court construes as a petition for a writ of

habeas corpus under 28 U.S.C. § 2241. The petitioner has not, however, used the court’s standard

form for such petitions. The court uses these forms for the expeditious administration of habeas

corpus petitions. As such, the petitioner must complete and return the enclosed form within 21 days.

Failure to do so may lead to the dismissal of this case without prejudice.

        SO ORDERED, this, the 4th day of March, 2021.



                                                        /s/ Jane M. Virden
                                                        UNITED STATES MAGITRATE JUDGE
